United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.L., Appellant
and
U.S. POSTAL SERVICE, HICKSVILLE
VEHICLE MAINTENANCE SERVICE,
Hicksville, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-530
Issued: October 21, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 17, 2009 appellant filed a timely appeal of the July 8, 2009 nonmerit
decision of the Office of Workers’ Compensation Programs denying her request for
reconsideration on the grounds that it was not timely filed and failed to establish clear evidence
of error. The most recent merit decision is that of the Board, dated September 7, 2005.1 As the
Office has not issued a merit decision within 180 days of the date of the appeal, the Board does
not have jurisdiction to review the merits of the case pursuant to 20 C.F.R. §§ 501.2(c) and
501.3.
ISSUE
The issue is whether the Office properly denied appellant’s request for reconsideration as
untimely filed and lacking clear evidence of error.

1

Docket No. 05-1220 (issued September 7, 2005).

On appeal, appellant contends that the employing establishment failed to investigate her
allegation of harassment and stalking by a male employee and failed to follow its guidelines
regarding sexual harassment and inappropriate conduct. She contends that she was victimized
and the accused male employee stalked another female employee.
FACTUAL HISTORY
This case has previously been before the Board. In the September 7, 2005 decision, the
Board affirmed the Office’s June 17, 2004 and March 25, 2005 decisions which found that
appellant did not sustain an emotional condition while in the performance of duty.2 The Board
found that she failed to establish any compensable employment factors. The facts of the case as
set forth in the prior decision are incorporated herein by reference. The facts relevant to the
present issue are set forth.3
By letter dated March 12, 2009, appellant requested reconsideration of the denial of her
emotional condition claim. She attributed her emotional condition to being stalked and harassed
by Mr. Herbst. Appellant described several incidents involving Mr. Herbst and other employees.
In March 2008 he stalked and wrote several rambling letters to a female employee. On several
occasions, Mr. Herbst followed the employee as she delivered mail on her route. He physically
prevented the employee from leaving her postal vehicle. Mr. Herbst was warned to stop visiting
the facility where she worked, but failed to do so and continuously violated stay away orders
issued against him. He was arrested by local police for stalking the employee and was required
to stay away from her for five years based on a court-issued protection order. In 2008
Mr. Herbst sustained a head injury as a result of throwing himself onto a metal cabinet at work
after he received a notice of suspension from management. On Christmas Eve 2008 he was
taken to a psychiatric facility following a threat he made against two postal inspection officers
who questioned him about continually stalking a female employee after being repeatedly warned
to refrain from such behavior. In April 2008 postal inspectors investigated an incident where
Mr. Herbst swung a metal pipe in a menacing manner at a male employee for which he was
suspended. In August 2008 Mr. Herbst was suspended for 14 days for improper conduct/false
accusation. His allegation that a supervisor struck him was investigated and determined to be
without merit. In August 2008 Mr. Herbst flipped over a brake parts washer which caused loose
parts to be scattered. He was put on emergency off-duty status because he created an unsafe
working condition and damaged postal property. Appellant stated that, as a result of his actions,
Mr. Herbst’s employment was being terminated by the employing establishment effective
April 2009.
Appellant submitted court documents related to Mr. Herbst’s arrest on January 12, 2009
on a charge of stalking that occurred on December 22, 2008. On January 13, 2009 Mr. Herbst
was arraigned and a court issued a temporary order of protection against him. He was scheduled
for additional court appearances on February 20 and April 10, 2009.
2

Id.

3

On May 4, 2004 appellant, then a 45-year-old clerk, filed a traumatic injury claim alleging that on April 29,
2004 she developed an emotional condition as a result of being videotaped by Kenneth J. Herbst, an employee,
while she returned to work from a break.

2

In a July 8, 2009 decision, the Office denied appellant’s March 12, 2009 request for
reconsideration on the grounds that it was not timely filed and failed to present clear evidence of
error. It found that her request was not timely filed within one year of the most recent merit
decision in the case. The Office also found that the evidence submitted failed to establish clear
evidence of error.4
LEGAL PRECEDENT
Section 8128(a) of the Federal Employees’ Compensation Act5 does not entitle a claimant
to a review of an Office decision as a matter of right.6 The Office, through its regulations, has
imposed limitations on the exercise of its discretionary authority under section 8128(a). Section
10.607(a) of the Office’s implementing regulations provide, that an application for
reconsideration must be sent within one year of the date of the Office decision for which review
is sought.7
Section 10.607(b) states, that the Office will consider an untimely application for
reconsideration only if it demonstrates clear evidence of error by the Office in its most recent
merit decision. The reconsideration request must establish that the Office’s decision was, on its
face, erroneous.8
To establish clear evidence of error, a claimant must submit evidence relevant to the
issue, which was decided by the Office.9 The evidence must be positive, precise and explicit and
must be manifest on its face that the Office committed an error.10 Evidence that does not raise a
substantial question concerning the correctness of the Office’s decision is insufficient to establish
clear evidence of error.11 It is not enough merely to show that the evidence could be construed
so as to produce a contrary conclusion.12 This entails a limited review by the Office of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error on the part of the Office.13
4

On appeal, appellant submitted new evidence. The Board may not consider new evidence for the first time on
appeal that was not before the Office at the time it issued the final decision in the case. 20 C.F.R. § 501.2(c).
Appellant may submit this new evidence with a formal, written request for reconsideration to the Office under 5
U.S.C. § 8128(a) and 20 C.F.R. § 10.606.
5

5 U.S.C. § 8128(a).

6

Jesus D. Sanchez, 41 ECAB 964 (1990); Leon D. Faidley, Jr., 41 ECAB 104 (1989).

7

20 C.F.R. § 10.607(a).

8

Id. at § 10.607(b).

9

Nancy Marcano, 50 ECAB 110, 114 (1998).

10

Leona N. Travis, 43 ECAB 227, 241 (1991).

11

Richard L. Rhodes, 50 ECAB 259, 264 (1999).

12

Leona N. Travis, supra note 10.

13

See Nelson T. Thompson, 43 ECAB 919 (1992).

3

To show clear evidence of error, the evidence submitted must not only be of sufficient
probative value to create a conflict in medical opinion or establish a clear procedural error, but
must be of sufficient probative value to shift the weight of the evidence in favor of the claimant
and raise a substantial question as to the correctness of the Office decision.14 The Board makes
an independent determination of whether a claimant has submitted clear evidence of error on the
part of the Office such that the Office abused its discretion in denying merit review in the face of
such evidence.15
ANALYSIS
The Board finds that appellant did not file a timely request for reconsideration. Its
procedures provide that the one-year time limitation period for requesting reconsideration begins
on the date of the original Office decision.16 However, a right to reconsideration within one year
also accompanies any subsequent merit decision on the issues.17
The most recent merit decision in this case was the Board’s September 7, 2005 decision.
As appellant’s March 12, 2009 letter requesting reconsideration of the merits of her claim by the
Office was made more than one year after the September 7, 2005 merit decision,18 the Board
finds that it was not timely filed.
The Board further finds that appellant’s March 12, 2009 letter does not raise a substantial
question as to whether the decision finding that she did not sustain an emotional condition while
in the performance of duty was in error or shift the weight of the evidence in her favor.
Appellant’s contention that she was harassed and stalked by Mr. Herbst is substantially the same
argument previously considered and rejected on the prior appeal. While she contended that
Mr. Herbst’s stalking of another female employee and the disciplinary actions taken against him
by the employer for such behavior and threatening postal inspectors, making a false accusation,
causing an unsafe working condition and damaging postal property established her allegation of
harassment and stalking, the Board notes that the evidence does not establish that Mr. Herbst’s
actions were directed towards appellant. The Board finds that appellant’s contentions do not
establish clear evidence of error in the denial of her emotional condition claim.
The court documents accompanying appellant’s March 12, 2009 letter do not identify her
as a person who was stalked by Mr. Herbst. The Board notes that determinations made by other
courts or government agencies are not dispositive with regard to questions arising under the
Act.19 The Board finds that the court documents of record are insufficient to raise a substantial
14

Veletta C. Coleman, 48 ECAB 367, 370 (1997).

15

Thankamma Mathews, 44 ECAB 765, 770 (1993).

16

20 C.F.R. § 10.607(a); see A.F., 59 ECAB 714 (2008).

17

D.G., 59 ECAB 455 (2008); Robert F. Stone, 57 ECAB 292 (2005).

18

Appellant had one year to request reconsideration by the Office of the Board’s September 7, 2005 decision.
See Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.6a (January 2004).
19

Ernest J. Malagrida, 51 ECAB 287, 291 (2000).

4

question as to the correctness of the denial of appellant’s emotional condition claim. They do
not pertain to appellant’s case.
Appellant has not otherwise provided any argument or evidence of sufficient probative
value to shift the weight of the evidence in her favor and raise a substantial question as to the
correctness of the Board’s decision and order. Consequently, the Office properly denied
appellant’s reconsideration request as her request does not establish clear evidence of error.
Appellant’s contention on appeal that the employing establishment’s failure to investigate
her allegation of harassment and stalking by Mr. Herbst constituted a compensable employment
factor was previously considered and deemed nonmeritorious on the prior appeal. The Board
finds, therefore, that it does not establish that the Office committed clear evidence of error in
denying her emotional condition claim.
CONCLUSION
The Board finds that appellant’s March 12, 2009 request for reconsideration was
untimely filed and failed to show clear evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the July 8, 2009 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: October 21, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

